Citation Nr: 0707082	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  95-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for right knee 
chondromalacia, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
colorectal cancer due to treatment at a VA medical facility.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the residuals of VA-authorized colon resection surgery in 
April 1994, including the loss of a creative organ.

5.  Entitlement to compensation under 38 C.F.R. § 1151 for 
melanoma of the scrotum, and the residuals thereof, due to 
treatment at a VA medical facility.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to March 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  The Board first considered this appeal in June 1999 
and determined that additional development of the medical 
record was required.  The matter is now properly returned to 
the Board for further appellate consideration.

At the veteran's hearing before the Board in November 2006, 
he expressed his intent to withdraw any appeal related to an 
overpayment, noting that the overpayment had been completely 
repaid.

The Board points out that the veteran's claims of entitlement 
to compensation under 38 U.S.C.A. § 1151 have been separated 
and recharacterized on the title page of this decision in an 
effort to more clearly address the claims.  Notwithstanding 
the RO's finding in its January 1997 rating decision that the 
claims were inextricably intertwined, the Board finds that 
each claim stems from completely separate incidents of 
treatment and, therefore, each claim must be treated 
separately.  Unfortunately, all of the § 1151 claims must be 
remanded.  They are addressed in the REMAND portion of this 
decision and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  As discussed 
below, this remand is necessary under Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has degenerative joint disease in both knees 
manifest by painful motion.

3.  The veteran has severe impairment of the right knee due 
to recurrent subluxation. 
 
4.  The veteran has moderate impairment of the left knee due 
to recurrent subluxation. 


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 30 percent for right 
knee chondromalacia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5257 (2006). 

2.  Criteria for a 20 percent initial rating for left knee 
chondromalacia have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2006). 

3.  Criteria for a separate 10 percent initial rating for 
left knee degenerative joint disease have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2002 and November 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Therefore, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before RO 
hearing officers in January 1996 and March 1998, and before 
the Board in November 2006.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  The merits of the veteran's increased rating claims 
may now be addressed.

The veteran contends that his knee disabilities are more 
severe than rated.  He has consistently asserted that his 
right knee disability is more painful than his left knee 
disability.  The veteran's complaints have remained that he 
experiences daily pain in both knees as well as a feeling of 
instability.  He wears braces on both knees and often uses a 
cane for stability.  Although the symptoms of his knee 
disabilities have waxed and waned throughout the 
approximately thirteen years of this appeal, the veteran has 
been consistent in his complaints of functional limitation.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, as with the 
right knee disability, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where entitlement to compensation has been 
established and a higher initial disability rating is at 
issue, as with the left knee disability, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's right knee disability has been evaluated as 30 
percent disabling using the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which allows for the assignment of 
ratings based on knee impairment with evidence of recurrent 
subluxation or lateral instability.  Specifically, a 10 
percent evaluation is assigned when the impairment due to 
subluxation or instability is deemed to be slight, a 20 
percent evaluation is assigned when the impairment is 
moderate, and a 30 percent evaluation is assigned when the 
impairment is deemed to be severe due to recurrent 
subluxation or lateral instability.  

When rating a knee disability under Diagnostic Code 5257, a 
separate rating may be assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, when there is evidence of additional 
disability due to arthritis.  See General Counsel Precedent 
Opinion 23-97(July 1, 1997) (VAOPGCPREC 23-97).  Diagnostic 
Code 5003 allows for rating disabilities of the joints by the 
level of limitation of motion when there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In order for a separate rating to be assigned, 
there must be evidence of additional disability not already 
considered in evaluating the disability under Diagnostic Code 
5257 in order to avoid pyramiding as per 38 C.F.R. § 4.14.

Knee impairments may also be evaluated based on limitation of 
motion, dislocated or removed cartilage, nonunion and/or 
malunion of the tibia and fibula, or the presence of genu 
recurvatum.  The veteran's left knee disability has been 
assigned a 10 percent rating using the criteria 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262, which allows for the 
assignment of ratings upon a showing of impairment of the 
tibia and fibula.  Specifically, a 10 percent rating is 
assigned when there is malunion with slight knee or ankle 
disability, a 20 percent rating is assigned when there is 
evidence of moderate knee or ankle disability, and a 30 
percent rating is assigned when there is evidence of marked 
knee or ankle disability.  A 40 percent rating may be 
assigned under Diagnostic Code 5262 when there is evidence of 
nonunion of the tibia and fibula with loose motion.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, 10 
percent ratings may be assigned for loss of motion when there 
is evidence of flexion limited to 45 degrees or extension 
limited to 10 degrees.  38 C.F.R. §§ 4.40 and 4.45 require 
the Board to consider a veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

Right Knee

The veteran's right knee chondromalacia has been assigned a 
30 percent rating under Diagnostic Code 5257 as well as a 10 
percent rating under Diagnostic Code 5003 as he has been 
found to have the separate disabilities of severe impairment 
due to recurrent subluxation and painful motion due to 
degenerative joint disease.  There is no higher schedular 
rating that may be assigned for recurrent subluxation, which 
is the veteran's complaints of instability, and a higher 
rating of 20 percent is not available under Diagnostic Code 
5003 for degenerative arthritis based solely on painful 
motion of a single joint.  Therefore, the Board will consider 
whether a higher rating is available based on loss of motion.  

First, in an effort to keep the Schedule of Ratings in 
context for the veteran, the Board notes the amputation of 
the lower extremity at a level at which a prosthesis may be 
worn is only assigned a 40 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5165.  Without the loss of a limb, a 
rating higher than the currently assigned 30 percent may only 
be assigned if there is evidence of extension limited to 30 
degrees or the knee frozen in a flexed position between 10 
degrees and 20 degrees.

The evidence of record clearly shows that the veteran has 
complaints of instability consistent with a finding of severe 
impairment due to recurrent subluxation and there is evidence 
of degenerative joint disease to justify the separate rating 
of 10 percent for painful motion.  There is, however, no 
evidence even remotely suggesting that the veteran has severe 
limitation of motion or ankylosis of the right knee.  His 
complaints have consistently been that he has painful motion 
and instability, but he remains able to walk and move the 
knee.

In June 1994, a private orthopedic surgeon examined the 
veteran and determined that he had a significant right knee 
problem.  He presented with braces, but had a stiff-knee gait 
when he removed the braces.  There was no muscle atrophy to 
suggest a lack of use and range of motion was from 0 degrees 
of extension to 145 degrees of flexion; crepitus was present 
upon motion and there was a positive patellar grind.  The 
surgeon found no evidence of laxity or effusion.  In March 
1996, the surgeon again reported that the veteran had right 
knee pain and was determined to have chondromalacia patella.

Treatment records throughout the 1990s show continued 
complaints of pain in both knees.  In April 1999, the veteran 
underwent arthroscopic debridement of a meniscal tear of the 
right knee.  No finding of ankylosis or severely limited 
motion was included in the records.

In January 2000, an orthopedic surgeon reviewed the veteran's 
claims folder and examined the veteran's knees.  The veteran 
related that the April 1999 surgery improved the locking of 
the right knee, but not the pain or snapping noise.  He 
complained of fatigue with prolonged activities and increased 
pain with weather changes and walking.  The veteran had a 
mild antalgic gait and motion from 0 degrees of extension to 
145 degrees of flexion with crepitus.  Again, there was no 
laxity and sensation was intact.

The veteran underwent a VA examination in January 2001 and 
the examiner reviewed his treatment records.  This 
examination focused on the left knee, but complaints of 
bilateral knee pain were noted.  Chondromalacia of both knees 
was diagnosed.

Treatment records dated in 2006 show that, in February, the 
veteran maintained extension to 0 degrees and flexion to 120 
degrees with repetitive testing.  The physician noted that 
there was no additional limitation.  A note dated in May 2006 
reflects the recommendation that the veteran continue seeing 
a chiropractor to help with stabilization of the knees.

The veteran's testimony before the Board in November 2006 
reflects his continued complaints of right knee pain and a 
feeling of instability.  He reiterated that the right knee 
was more unstable than the left.  The veteran did not 
testify, however, that his knee was frozen in one position or 
that his motion was severely limited.

Given the evidence as outlined above, the Board finds that 
the veteran's right knee disabilities are assigned the most 
advantageous ratings available under the law.  Absent 
evidence of more severely limited motion or of ankylosis or 
the loss of the lower leg, a rating higher than 30 percent 
cannot be assigned.  The Board has considered all of the 
veteran's complaints and finds that the current ratings are 
appropriate.  As such, a rating higher than 30 percent for 
right knee chondromalacia is denied.

Left Knee

The veteran's left knee complaints are similar to those for 
his right knee, but he has consistently advised treating 
physicians, as well as VA decision-makers, that his right 
knee disability is more severe than his left knee disability.  
Interestingly, his left knee disability is not evaluated 
based on his complaints of painful motion or instability, but 
on malunion.  The Board does not find evidence of malunion of 
the tibia and fibula.  Therefore, rating under Diagnostic 
Codes 5257 and 5003 is more beneficial to the veteran.

In June 1990, a private orthopedic surgeon diagnosed 
chondromalacia and degenerative joint disease of both knees.  
In June 1994, the orthopedic surgeon again evaluated the 
veteran and found that he had chondromalacia of the left 
knee.  Objective findings included a normal range of motion, 
with extension to 0 degrees and flexion to 145 degrees with 
crepitus.  There was no muscle atrophy to suggest lack of use 
of the leg muscles nor was there any laxity or effusion noted 
on examination.  In March 1996, the findings were the same.

Upon VA examination in January 2001, the veteran complained 
of pain and buckling in the left knee with increases during 
changes in the weather and with walking.  There was no 
instability shown upon testing and the veteran maintained 
extension to 0 degrees and flexion to 125 degrees.  There was 
no meniscal tenderness.  At VA examination in September 2001, 
the veteran had a full range of motion with extension to 0 
degrees and flexion to 140 degrees without complaints of 
pain.  The examiner opined, however, that the veteran would 
have about a 10 degree loss of motion during a symptom flare-
up.  

Magnetic resonance imaging (MRI) of the left knee performed 
in May 2002 showed a medial meniscal tear.  In December 2004, 
the veteran underwent arthroscopic surgery to repair the 
tear.  The following month, he underwent VA examination and 
had extension in the left knee to 0 degrees and flexion to 
127 degrees.  He had constant pain and was diagnosed as 
simply post-operative medial meniscectomy of the left knee.  
A treatment note dated in February 2006 showed that the 
veteran's left knee extension remained full to 0 degrees, but 
that his flexion was limited to 95 degrees with repetition.

The veteran's testimony before the Board in November 2006 
reflects his continued complaints of left knee pain and a 
feeling of instability.  He reiterated that the right knee 
was more unstable than the left.  The veteran did not testify 
that his left knee was frozen in one position or that his 
motion was severely limited.

The Board notes at this juncture that VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).  It is also important to point out that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Following a complete review of the thirteen years of medical 
records and the consistent complaints of the veteran, the 
Board finds, when resolving all reasonable doubt in favor of 
the veteran, that the veteran has had a moderate impairment 
of the left knee due to recurrent subluxation warranting the 
assignment of a 20 percent initial rating under Diagnostic 
Code 5257.  The Board also finds that the veteran was shown 
to have degenerative joint disease in the left knee in 1990 
and has consistently complained of painful motion so as to 
warrant a separate rating of 10 percent under Diagnostic Code 
5003.  

A higher rating of 30 percent cannot be assigned for 
recurrent subluxation because there are no clinical findings 
of instability or laxity to support a finding of severe 
disability.  The Board also notes that the veteran has 
reported as recently as his hearing before the Board in 
November 2006 that his left knee disability was not as severe 
as his right knee disability.  Additionally, there is no 
evidence of flexion limited to anywhere near 15 degrees to 
allow for assignment of a 30 percent rating under Diagnostic 
Code 5260.  As such, his request for an increased rating is 
granted by the assignment of a 20 percent rating for 
recurrent subluxation and a 10 percent rating for 
degenerative joint disease for the entire period in question.  
The evidence does not support the assignment of staged 
ratings.




Extra-Schedular Ratings

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran is totally unemployable due to various 
disabilities, he has not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's Schedule of Ratings with respect to his knee 
disabilities.  The Board has been similarly unsuccessful in 
locating exceptional factors.  The veteran has not required 
frequent periods of hospitalization for his knee disabilities 
and his treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  

The Board does not doubt that limitation caused by pain and 
instability in both knees has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Thus, considering the assignment of additional ratings for 
the left knee disabilities, the Board finds that the 
veteran's disabilities are generously evaluated and higher 
ratings are not appropriate for assignment on an extra-
schedular basis

ORDER

A rating higher than 30 percent for chondromalacia of the 
right knee is denied.

An initial rating of 20 percent for chondromalacia of the 
left knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A separate initial rating of 10 percent for degenerative 
joint disease of the left knee is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

The veteran has three separate claims of entitlement to 
compensation under 38 U.S.C.A. § 1151 and they will be 
addressed separately in an effort to fully assist this 
veteran.  The Board notes that this appeal has been pending 
for over ten years and the veteran has at no time been 
provided with VCAA notice with respect to his claims under 
§ 1151.  Upon remand, notice must be provided and all 
necessary  development performed.

Colorectal Cancer

The veteran first sought entitlement to compensation under 
38 U.S.C.A. § 1151 for the development of colorectal cancer 
in May 1995.  He asserted at that time that VA had failed to 
properly diagnose his cancer in December 1992 and, as a 
consequence, he had to undergo extensive surgery and the 
permanent placement of a colostomy.  Since that time, the 
veteran has modified his claim in that he now contends that 
VA erred in not providing appropriate testing in 1984 and, 
had they begun proper testing at that time, his colon cancer 
could have either been prevented or caught at an earlier 
stage.  


The surgeon who performed an April 1994 resectioning of the 
colon (Dr. Lisehora) submitted a statement in February 1998 
reflecting that the standard of care was to perform a 
sigmoidoscopy and barium enema or colonoscopy to evaluate 
lower intestinal bleeding, noting that a sigmoidoscopy will 
detect the lower lesions that are more easily missed on 
barium enema alone.  In determining whether waiting from 1984 
until 1992 between testing was too long, the surgeon noted 
that the standard at the time of writing was to perform 
testing every five years at the longest when there is 
evidence of continued bleeding.  He further noted, however, 
that the standard was less defined in 1984, but he opined 
that the consensus would have been a shorter time than the 
eight years between testing.  That said, the surgeon stated 
that it was impossible to specify at what point the veteran's 
cancer could have been detected, but that it was likely that 
a benign polyp could have been removed at some point to 
prevent cancer. 

In August 1998, a VA staff physician reviewed the claims 
folder and noted that there was no mention of rectal bleeding 
from 1986 to 1992, that the first complaint was in December 
1992 and a barium enema was performed at that time.  The 
physician noted that the veteran declined to undergo a 
colonoscopy in February 1993.  Thus, the physician opined 
that had the veteran proceeded with a colonoscopy in February 
1993 that it may have provided a diagnosis of rectal cancer 
or pre-malignant stages at that point.  It is important to 
note that the veteran disputes that he declined the 
colonoscopy all together, stating that he simply wanted to 
put it off for a little while as he was still sore from the 
December 1992 procedure; he testified before an RO hearing 
officer that he expected his VA physician to call him back in 
as opposed to him calling for an appointment when he was 
ready.

The Board reviewed this claim in June 1999 and determined 
that additional records were required as well as an opinion 
by a specialist in the field of oncology.  As such, the claim 
was remanded with explicit instructions for the RO to obtain 
opinions as to whether (1) there was additional disability 
resulting from treatment or lack thereof, (2) if additional 
disability was causally related to VA treatment or merely 
coincidental therewith, (3) if additional disability was a 
continuance or natural progress of the condition for which 
the veteran underwent surgery, and/or (4) whether additional 
disability was the certain or near certain result of VA 
treatment.

In a May 2000 statement from a private oncologist who 
reviewed the claims folder, he opined that additional work-up 
in 1992 may have resulted in the detection of a pre-malignant 
lesion or possibly an early carcinoma of the rectum.  The 
oncologist further opined in September 2000 that there was a 
delay in appropriate work-up for rectal bleeding and, as 
such, it was very conceivable and likely that there may have 
been a pre-malignant or malignant cause of the bleeding 
found.  Unfortunately, the specialist did not state whether 
there was additional disability caused by VA treatment or 
lack thereof.  In fact, the opinion did not answer any of the 
questions posed by the Board. 

In October 2000, Dr. Lisehora submitted another statement to 
clarify his placement of a colostomy, noting that the 
reviewing oncologist had reported an error in the location of 
the veteran's colorectal cancer by 12 centimeters.  He 
pointed out that the deep muscular invasion was in the 
anorectal sphincter complex and, therefore, even early rectal 
cancer detection would have required abdominopherineal 
resection with colostomy.  Dr. Lisehora then opined that he 
suspected that the veteran had the invasive cancer at the 
time of the December 1992 barium enema and, as a consequence, 
resection and colostomy would have been required at that time 
as well.  He did not mention anything about additional 
disability due to lack of treatment between 1984 and 1992.

In November 2000, the veteran submitted a statement from a 
surgical consultant who had not reviewed the claims folder or 
treatment records.  This surgeon opined that if cancer was 
detected when it was smaller, it might have been possible to 
perform a local excision.  The surgeon recognized that he had 
insufficient data to know if the veteran was a candidate for 
local therapy.

In April 2001, the veteran's treating oncologist opined that 
it was conceivable that had a malignant lesion been detected 
earlier, the extensive surgery could have been avoided.  He 
acknowledged that a proper diagnosis was confounded by the 
additional diagnoses of diverticulitis and internal 
hemorrhoids.  The oncologist stated that it was unclear from 
his review of the treatment notes why it took so long for an 
endoscopic evaluation and pointed out that it was 
regrettable, but it would be  simply conjecture to state when 
a pre-malignant lesion would have appeared and been detected.  
The oncologist agreed with other specialists in this case 
that had a pre-malignant lesion been detected prior to 1992, 
progression toward a malignant transformation could have been 
abrogated.  This opinion is very useful, but it stops short 
of saying whether it was the lack of VA treatment between 
1984 and 1992 that caused the veteran to develop the 
additional disability of colorectal cancer.

All of the above-described medical opinions reflect the 
undisputed belief that had a pre-malignant lesion been 
detected, full-blown cancer may not have been the 
consequence.  No one, however, has addressed the questions 
posed by the Board in June 1999 which are required for the 
Board to make a legal conclusion.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
also stated that where the remand orders of the Board or the 
Court are not complied with, the Board itself errs in failing 
to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, this matter must be remanded in order for 
the medical opinions requested in 1999 to be obtained.

The Board notes that the veteran filed a tort claim against 
VA regarding the diagnosis of colorectal cancer and the 
placement of a colostomy.  The tort claim was settled in July 
2001 and the veteran was paid a settlement in the amount of 
$200,000.  The claims file does not contain any findings of 
fact in that proceeding.  Because such information could be 
helpful in this claim, all documents pertaining to the tort 
claim must be obtained and associated with the claims folder.

Residuals of Colorectal Cancer

The veteran's claim for compensation in May 1995 includes an 
element related to the actual surgical treatment performed in 
April 1994.  This is separate from the claim discussed above 
because it does not contain an element of guesswork regarding 
what would have happened if colorectal cancer was detected 
earlier.  The veteran makes a very specific claim that as a 
result of the surgery and the chemotherapy that followed, he 
lost the use of his penis.  He submitted a statement from his 
urologist at Tripler Army Medical Center dated in January 
1995 that clearly states that the veteran did not have 
erectile dysfunction prior to the April 1994 resection of the 
colon, but that he had it afterwards.  The urologist opined 
that the veteran's erectile dysfunction was a direct result 
of surgery.  To meet the standard necessary for compensation 
under § 1151, however, there must be additional medical 
evidence as to whether erectile dysfunction is an expected 
consequence of such a radical surgery and subsequent 
treatment.

The record as it stands with respect to the veteran's claim 
of entitlement to compensation for erectile dysfunction and a 
host of other problems such as loss of teeth and depression, 
has not been properly developed.  This claim has only been 
addressed with respect to the claim of whether colorectal 
cancer could have been avoided.  VA has a duty to develop 
this claim and address all of the veteran's claims separately 
and succinctly.  As such, this claim must be remanded for a 
specific medical opinion as to whether the veteran developed 
additional disability due to VA surgical treatment in April 
1994 that was not a likely consequence of treatment.

Melanoma

The veteran submitted a claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for melanoma of the scrotum in 
August 1996.  This claim is similar to the veteran's initial 
claim in that he avers that VA physicians misdiagnosed a 
lesion on his scrotum in 1994 and, as a consequence, he had 
to seek private treatment in 1996 and undergo the removal of 
lymph notes down into his right leg.  Although the veteran 
contends that neither he nor his wife noticed what he 
characterizes as a very rare type of cancer on his scrotum 
until he was being treated after his colorectal resection, 
this claim is very clearly separate and apart from the 
initial claim in that it relates to the misdiagnoses of 
scrotum cancer in 1994.  The claim is not that the April 1994 
surgery caused the melanoma.

Again, this claim has not been properly developed.  
Specifically, there is no medical evidence speaking to 
whether the veteran developed an additional disability due to 
VA treatment or lack thereof.  Additionally, there is no 
evidence whatsoever on record with respect to the veteran's 
claims that his type of cancer is so rare that only one or 
two people in the world have had it.  This appears to be a 
very important fact for development in light of the fact that 
his claim hinges on the accuracy of the diagnosis rendered in 
1994.  As such, this claim too must be remanded for 
development of the medical record.

Accordingly, this matter is REMANDED for the following 
action:

1.  Provide the veteran with VCAA 
notice with respect to all three of his 
claims of entitlement to compensation 
under 38 U.S.C.A. § 1151.  Perform all 
necessary development as a consequence 
of response(s) from the veteran.

2.  Obtain the tort claim settlement 
information and entire file, if 
available, with respect to the 
veteran's claim that was settled in 
July 2001.  Associate the information 
with the claims folder.

3.  Provide the veteran's claims folder 
to a specialist who has not previously 
reviewed this case nor anyone who was 
involved in the April 1994 or September 
1996 surgeries.  Provide a copy of this 
remand to the specialist.  Request that 
the specialist address the three 
separate claims made by the veteran 
without merging the discussion.

Colorectal Cancer:  Have the specialist 
state whether the veteran developed an 
additional disability as the result of 
VA treatment or lack thereof between 
1984 and 1992.  If, and only if, there 
is additional disability, have the 
specialist state whether the additional 
disability is (1) causally related to 
VA's treatment, (2) merely coincidental 
with that treatment, (3) is a 
continuance or natural progress of the 
condition for which the veteran sought 
treatment, and/or (4) is the certain or 
near certain result of treatment.  All 
opinions rendered must be supported by 
complete rationale.

Residuals of April 1994 surgery:  Have 
the specialist state whether the 
veteran developed additional disability 
as the result of the April 1994 surgery 
and subsequent VA treatment or lack 
thereof.  If, and only if, there is 
additional disability, have the 
specialist state whether the additional 
disability is (1) causally related to 
VA's treatment, (2) merely coincidental 
with that treatment, (3) is a 
continuance or natural progress of the 
condition for which the veteran sought 
surgical intervention, and/or (4) is 
the certain or near certain result of 
surgery and necessary follow-up 
treatment.  All opinions rendered must 
be supported by complete rationale.

Melanoma:  Have the specialist state 
whether the veteran developed an 
additional disability as the result of 
VA treatment or lack thereof between 
the April 1994 colorectal resection and 
the September 1996 surgical removal of 
melanoma.  If, and only if, there is 
additional disability, have the 
specialist state whether the additional 
disability is (1) causally related to 
VA's treatment, (2) merely coincidental 
with that treatment, (3) is a 
continuance or natural progress of the 
condition for which the veteran sought 
treatment, and/or (4) is the certain or 
near certain result of treatment.  All 
opinions rendered must be supported by 
complete rationale.

4.  The case should then be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


